 Case 8:18-cv-00643-SVW-ADS Document 169 Filed 08/17/21 Page 1 of 2 Page ID #:1909




 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   NANCY CAROLYN WOOD,                         Case No. 8:18-00643 SVW (ADS)

12                              Plaintiff,

13                              v.               ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED STATES
14   CITY OF SANTA ANA, et al.,                  MAGISTRATE JUDGE AND DISMISSING
                                                 CASE
15                              Defendants.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, including the Report and Recommendation dated May 11, 2021,

19   [Dkt. No. 155], Plaintiff’s Response to Ruling and Recommendation, [Dkt. Nos. 160,

20   161], and related documents.

21         Nothing in the Plaintiff’s Response refutes the Magistrate Judge’s finding that the

22   Third Amended Complaint fails to state any claim against defendant Todd Spitzer in his

23   official capacity as the Orange County District Attorney (“OCDA”), and joined by Todd

24   Spitzer in his individual capacity, as well as defendants Bradley Walker, Miles Robinson,
Case 8:18-cv-00643-SVW-ADS Document 169 Filed 08/17/21 Page 2 of 2 Page ID #:1910
